DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Applicant’s amendments to the claims dated 01/07/2022 are acknowledged.  Claims 17, 21-22, 24, and 38-48 are pending and subject to prosecution.  Claims 17 and 40 are amended.  Claims 41-48 are new.

WITHDRAWN OBJECTIONS/REJECTIONS
Any rejection of record not reiterated herein are WITHDRAWN in light of Applicant’s amendments to the clams.

PRIORITY
The instant Application, filed 3/29/18 is a 371 National Stage Application of PCT/US2016/054519, filed 9/26/16; which claims priority to US Provisional Application No. 62/234,419, filed 9/29/15. Thus, the earliest possible priority for the instant Application is 9/29/15.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, PCT US2016/054519 and US provisional application 62/234419, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As discussed below in the rejection under 35 U.S.C. 112(a), the person of ordinary skill in the art would not have concluded that applicants were in possession of a method that administers a compound that reduces the activity of HERV-K integrase by at least 10%. This disclosure is identical to that of the parent PCT application, and both add material to the provisional application (for example, Examples 7 and 8). As such, the pending claims are not entitled to an effective filing date earlier than the filing date of the instant application, which is 3/29/18.

CLAIMS
Claim 17, as amended, is directed to a method of reducing or inhibiting HERV-K in a subject with ALS, or at risk of developing ALS, by the administration of two compositions, (a) a compound and (b) an antisense oligonucleotide.  Claim 17, as amended, is presented below, showing insertions only:
17.	A method of reducing or inhibiting the viral load of Human Endogenous Retrovirus Type K HERV-K) in a subject diagnosed with amyotrophic lateral sclerosis (ALS) or a subject at risk for developing ALS, comprising administering to the subject:
	(a) a compound that reduces the level of activity of Human Endogenous Retrovirus Type K (HERV-K) integrase;
	wherein the level of activity of the HERV-K protein is reduced by at least 10% relative to the
	level of activity observed in the absence of the compound;
	and
	(b) an antisense oligonucleotide that specifically hybridizes to a polynucleotide sequence of a promoter region in the long terminal repeat (LTR) region of a HERV-K viral genome, wherein hybridization of the oligonucleotide to the polynucleotide sequence reduces the level of one or more HERV-K proteins;
	wherein the HERV-K viral genome is from a HERV-K virus at a chromosomal locus 7q34 and
	10p14 for the provirus; and
	wherein chromosomal locus 7q34 and 10p14 are expressed at higher levels in a biological
	sample of the subject diagnosed with ALS compared to a biological sample of a subject not
	diagnosed with ALS.
 The claims require for the first-time during prosecution, that both the (a) compound inhibitor AND the (b) antisense oligonucleotide are both administered in the methodology.  The claims also newly require wherein the level of activity of the HERV-K protein is reduced by at least 10% relative to the level of activity observed in the absence of the compound.

Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 21, 22, 24, and 38-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 has been amended to require administering “a compound” that reduces the level of activity of HERV-K integrase, and under one interpretation (see below under § 112(b)), it requires that the level of integrase activity be reduced by at least 10% relative to the level of activity observed in the absence of the compound. The person of ordinary skill in the art would not have concluded, based on the as-filed disclosure in view of the knowledge in the field, that applicants possessed this genus of compounds. 
Adequate written description of a genus can be shown in a variety of ways, See MPEP 2163 II (3)(a):
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Id. 

AND

Other ways of establishing possession of a claimed invention may include unique cleavage by particular enzymes, isoelectric points of fragments, detailed restriction enzyme maps, a comparison of enzymatic activities, or antibody cross-reactivity. See Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966 (Stating that the written description requirement may be satisfied by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention."). Conversely, describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").

The 1/7/22 Reply by Applicant contends that the amendments to the claims can be found at certain portions of the specification. The Examiner reviewed pages 4, 10, 13, 14, 45, and 46, as well as Examples 1 and 5. None of these discuss integrase activity or provide a structure-function correlation for that property.  The specification contemplates agents that can reduce the level of viral proteins’ activity by at least 10%, and it gives a list of examples of agents. It does not, however, establish that any of these agents would reduce HERV-K integrase activity by at least 10% in a subject. The specification identifies dolutegravir, elvitegravir, and raltegravir as FDA-approved integrase inhibitors, but it nowhere indicates the degree to which these compounds reduce the activity of HERV-K integrase. (See page 53, lines 17-18).
The only quantitative data provided about any integrase inhibitor is found in Example 8, which applies raltegravir to HeLa cells infected with VSV-G-pseudotyped HERV-K viral particles (Specification at page 51, line 28, through page 53, line 30). Example 8 shows that raltegravir results in dose-dependent inhibition of viral replication (Page 53, lines 18-22; Figure 8D on drawing sheet 40). To be clear, the “Percent Inhibition” in Figure 8D is inhibition of viral replication, not inhibition of integrase activity (Page 10, lines 3-4). Example 8 does not assay the effect of raltegravir on integrase activity. The specification demonstrates decreased activity of HERV-K reverse transcriptase (RT) in response to numerous agents. (Figures 7B, 8E, and 8F.) There is no such investigation, however, on HERV-K integrase. 
Thus, the specification does not provide a structure-function relationship for the genus of compounds claimed.
Further, none of the claims identify a HERV-K integrase inhibitor by name, so they are all open to administering any compound that inhibits HERV-K integrase by at least 10%. Thus, the claims do not provide a structure-function relationship for the genus of compounds claimed.
In addition, there was no art recognized structure-function correlation for achieving this particular level of inhibition claimed: 
Around the effective filing date of the claims, skilled artisans understood how to assay the activity of integrase enzymes using oligonucleotide-based assays. See, for example, Merkel et al. Oligonucleotide-based Assays for Integrase Activity. Methods, 2009. 47:243-248, at abstract. A diligent review of the literature, however, reveals no teachings of particular compounds known to reduce HERV-K integrase activity by at least 10%. For example, Zsiros used such an assay to evaluate HERV-K10 integrase but concluded only that the integrase is functional (at Page 28, third full paragraph of Zsiros, J. Detection and Analysis of HERV-K related Endogenous Retroviruses in the Human Genome. Thesis, 2000. 123 pages). 
As of the invention’s effective filing date, there was no known correlation between a compound’s structure and a function of at least 10% reduction of HERV-K integrase activity. The specification does not disclose such a correlation either. As such, the person of ordinary skill in the art would not have concluded that Applicants possessed the invention as the claims set it forth.  Claims 21, 22, 24, and 38-48 are included in the rejection because they depend from a rejected claim.

Claims 17, 21, 22, 24, and 38-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 17 is amended to recite wherein the HERV-K viral genome is from a HERV-K virus at a chromosomal locus “7q34” and “10p14” for the provirus, which is new matter.  The amendment was made to remove reference to chromosomal loci “7C” and “10A” from now cancelled claim 37, and introduced into independent claim 17. 
The chromosomal locations of “7C” and “10A” are not defined in the specification, nor are these recognized names for HERV-K viruses nor are these standard chromosomal nomenclature.  The instant specification does not identify the human locus of HERV-K as “7q34” and “10p14.”  Nor does the instant specification identify chromosomal locations of “7C” and “10A” as corresponding to “7q34” and “10p14.”  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  MPEP 2163(I)(B).
The only reference to the loci as “7C” and “10A” appears in Example 1; however this section does not identify the specific chromosome location as “7q34” and “10p14.”  This section does not identify the probes utilized in the Example which might identify the specific locations – thus possibly providing inherent disclosure of the claimed “7q34” and “10p14.”  Thus, there is nothing supporting an express, implicit or inherent disclosure that “7C” and “10A” correspond to “7q34” and “10p14.”  As such, inclusion of “7q34” and “10p14” are new matter.
In Applicant’s Reply dated 01/07/2022, over the 112b rejection of record (now withdrawn) Applicant argues that the chromosomal loci of “7C” and “10A” are terms of art easily understood by one of skill in the art, pointing for Flockerzi, 2008 and Mayer, 2018, and Jones 2021, all of record.  Applicant argues that a skilled artisan reading Flockerzi, 2008, Mayer, 2018 and Jones, 2021 would understand that chromosomal locus 7C and 10A allegedly correspond to “c7_C” and “c10_A” identified in the prior art, which correspond to 7q34 and 10p14, respectively.
Nowhere in Flockerzi, 2008 and Mayer, 2018, nor Jones 2021 reference a HERV-K loci as “7C” or “10A;” There is nothing in the record which definitively identifies Applicant’s reference of “7C” as that of “c7_C” or Applicant’s reference of “10A” as “c10_A.”  Thus, there is nothing of record as of the effective filing date which supports Applicant’s argument that “7C” is necessarily 7q34 or that “10A” is necessarily “10p14” as claimed. Claims 21, 22, 24, and 38-48 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21, 22, 24, and 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the HERV-K protein” at line 9. The antecedent basis for this limitation in the claim is unclear. At lines 7-8, claim 17 requires a compound that reduces the level of activity of HERV-K integrase, which is a specific protein. Claim 17 also, however, requires administering an antisense oligonucleotide that reduces the level of “one or more HERV-K proteins.” (Lines 15-17.) It is unclear whether the activity reduction of at least 10% applies to the integrase specifically or to HERV-K proteins generally. 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633